DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Applicant’s arguments, see Arguments/Remarks, filed 02 June 2021, with respect to the rejection(s) of claim(s) 16-30 under 35 USC § 103, claim 30 under 35 USC § 112(d), and claim 29 under 35 USC § 112(b), have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Patel (US 9,498,302). 
Drawings
The drawings were received on 02 June 2021.  These drawings are accepted and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 9,498,302 B1) in view of Cosse (US 2007/0092849 A1).
Regarding claims 16, 17, 22, 23, 26 and 27, Patel discloses an appliance comprising: an orthodontic bracket (see one of 212a-d) comprising: a bracket body (412) configured to couple to an arch member (204); wherein the bracket base is a polymeric shell portion (403) having one or more cavities shaped therein to receive one or more teeth (column 3, lines 21-37). 
Patel fails to disclose the bracket having at least a first footing, the base having a receptacle for the footing(s) or the configuration to mate them for at least partial embedding into the base. The receptacle having a first portion raised relative to a major surface of the of the bracket base wherein the first portion borders the bracket body. Patel also fails to disclose the bracket footing comprising a barb.
Cosse teaches an appliance including a bracket (10) comprising: a bracket body (640) configured to couple an arch member (see figure 39 element 634); a 


    PNG
    media_image1.png
    284
    824
    media_image1.png
    Greyscale

Figure 1 annotated figures 39 and 40 of US 2007/0092849 A1
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the claimed invention of Patel with the teachings of Cosse since such modification provides an alternative type of appliance where the bracket body and base are separable requiring less force upon separation or removal and furthermore easy to be replaced.
Regarding claim 19, 20 and 21, Patel disclose a bracket body (412) comprising a contact area for the arch member (204), wherein the bracket body comprises at least one of either an inner (420) or outer surface (421) (see figure 3).
Regarding claim 28, Patel discloses the appliance further comprising the arch member (204) coupled to the orthodontic bracket (column 10, lines 24-28).
Regarding claim 30, Patel discloses a removable dental appliance comprising: a plurality of polymeric shell portions formed to be separate from the other plurality of shell portions (column 3, lines 10-20); and an orthodontic bracket (412) comprising: a bracket body (412) configured to couple to an arch member (204). Patel also discloses the polymeric shell (403) comprising a support base (410). Patel fails to disclose the bracket body of the removable dental appliance comprising, a first bracket footing disposed adjacent the bracket body, wherein the first bracket footing has at least one major surface that is configured to mate with a receptacle, wherein the first bracket footing extends beyond a plane formed by a major surface of the bracket body, wherein one shell portion of the plurality of polymeric shell portions includes the receptacle formed therein, wherein the receptacle is configured to mate with at least the first bracket footing.
Cosse teaches a bracket (10) comprising: a bracket body (640) configured to couple an arch member (see figure 39 element 634); a first bracket footing disposed adjacent the bracket body (see annotated figure above), wherein the first bracket footing has at least one major surface that is configured to mate with a receptacle (paragraph 0127, lines 1-10), wherein the first bracket footing extends beyond a plane formed by a major surface of the bracket body; and the bracket base having the receptacle formed therein (see annotated figure below), wherein the receptacle is configures to mate with at least the first bracket footing (paragraph 0127, lines 1-10).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the claimed invention of Patel by substituting its appliance with the one taught by Cosse since such modification provides an alternative type of appliance where the bracket body and base are separable requiring less force upon separation or removal and furthermore easy to be replaced. Furthermore, this modification would prevent damage to the teeth. 
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 9,498,302 B1) in view of Cosse (US 2007/0092849 A1) as applied to claim 23 above, and further in view of Cash (US 5,616,026).
Patel in view of Cosse discloses the invention substantially as claimed.  Cosse discloses the receptacle having a first portion raised relative to a major surface (644) of the bracket base. The appliance having a second portion depressed relative to an outer surface of the raised portion is also shown in the annotated figure above. The receptacle having a depth that is no greater than the length of the first bracket footing see (figures 39 and 40).
However, Patel in view of Cosse fails to disclose the bracket body including a flange and the second portion is configured to mate with the flange.
Cash (Figures 2A and 2E) teaches an appliance comprising a bracket body (14) and bracket footing (38) and bracket base (70) further comprising a receptacle (86) (Figure 3E). The receptacle having a first portion (90) that is raised relative to a major surface of the bracket base (70). The bracket body (14) including a flange (50) (figure 2A). The receptacle having a second portion (82) that is depressed relative to an outer surface of the raised portion (90) and configures to mate with the flange of the bracket body (see figure 3E).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to combine the claimed invention of Patel/Cosse with the teachings of Cash since such modification provides an alternative type of appliance where the lower portion of the bracket body is forced into engagement with the base to form an integral appliance.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 9,498,302 B1) in view of Cosse (US 2007/0092849 A1) as applied to claim 16 and 19 above, and further in view of Cohen (US 5,356,288 A).
Patel/Cosse discloses the invention substantially as claimed. Patel discloses a bracket body (412) comprising a contact area for the arch member (204), wherein the bracket body comprises at least one of either an inner (420) or outer surface (421) (see figure 3).
However, Patel/Cosse fail
Cohen teaches a bracket body (12) comprising a contact area (20) for an arch member (44). The contact area includes protrusions (50 and 52) configured to engage the arch member (44) (see figure 4).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the claimed invention of Patel/Cosse with Cohen’s protrusion at the inner surface by providing securement and stability to the arch member in the appliance.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 9,498,302 B1) in view of Cosse (US 2007/0092849 A1) as applied to claim 16 above, and further in view of Shimodaira et al. (US 5,800,162 A).
Patel/Cosse discloses the invention substantially as claimed. Cosse discloses a bracket body (640) configured to couple an arch member (see figure 39 element 634); a first bracket and second footing disposed adjacent the bracket body (see annotated figure above), wherein the first bracket footing has at least one major surface that is configured to mate with a receptacle formed from a bracket base (630). However, Patel/Cosse fail
Shimodaira teaches a bracket body (1) comprising footings (5) and indentions (6), the indentions having a depth of 120 µm (column 9, lines 7-16).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to combine the claimed invention of Patel/Cosse with the depth of Shimodaira’s indentions to provide increased adhesiveness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONEA R GRIER whose telephone number is (571)272-0436.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CRIS L RODRIGUEZ can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONEA R. GRIER/          Examiner, Art Unit 3772
/YOGESH P PATEL/          Primary Examiner, Art Unit 3772